Citation Nr: 0922479	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-08 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel
INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which determined the Appellant had not submitted 
new and material evidence and, therefore, denied his petition 
to reopen his claims for service connection for back and neck 
conditions.

In January 2008, however, the Board determined there was 
indeed new and material evidence and reopened these claims.  
The Board then proceeded to remand these claims to the RO - 
via the Appeals Management Center (AMC) - for further 
development and consideration.  In particular, the Board 
observed that a VA compensation examiner that had evaluated 
the Appellant in June 2004 in connection with his claims (and 
who had subsequently submitted an addendum to the report of 
that evaluation in July 2004) had mistakenly concluded that 
the first instance of relevant treatment after service was in 
1992, rather than in 1988.  So the Board asked whether this 
earlier-dated evidence was reason for the examiner to change 
his unfavorable opinion since it had been predicated on an 
inaccurate factual premise.  Unfortunately, though, since 
there again was inaccurate review of the file even in the 
supplemental opinion obtained in February 2008, the Board had 
to remand this case again in June 2008 for still further 
medical comment.

In those January and June 2008 remands, the Appellant was 
listed as having had "verified" active duty for training 
(ACDUTRA) from March 10, 1983, to June 16, 1983, in the Army 
Reserves.  It was also indicated that he had had unverified 
periods of ACDUTRA, including from June 1, 1984, to June 17, 
1984.  But it now appears the Appellant's service, instead, 
was in the Kentucky Army National Guard.  All personnel 
records listing his periods of training are signed by "Order 
of the Governor," so there is some question of whether 
he had "Veteran" status during these periods of service at 
issue for VA benefits.  See Allen v. Nicholson, 21 Vet. App. 
54, 57 (2007).  Consequently, it must be determined whether 
he had qualifying service during these pertinent times 
in question before deciding his appeal.  The Board therefore, 
regrettably, is again remanding this case to the RO via the 
AMC.


REMAND

A Veteran may be awarded service connection by showing that 
he currently has disability resulting from disease or injury 
incurred in or aggravated by his active military service in 
the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

Stated somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus, i.e., link between the 
claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), 
(22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  

ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  

National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States [, at] all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 
(2007).  


"Therefore, to have basic eligibility for Veterans benefits 
based on a period of duty as a member of a state National 
Guard, a National Guardsman must have been ordered into 
Federal service by the President of the United States, 
see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505.  Id.

To the extent the Appellant is alleging that his lumbar and 
cervical spine disorders are a result of injuries that he 
sustained in 1983 and 1984 during his ACDUTRA in the Kentucky 
Army National Guard, since only "Veterans" are entitled to 
VA compensation under 38 U.S.C.A. §§ 1110 and 1131, he must 
first establish that he qualifies as a "Veteran" for these 
specific periods of service.  And this is irrespective of any 
subsequent medical determination of whether these disorders 
are indeed attributable to the injuries he claims.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Verify that the Appellant had active 
duty, ACDUTRA or INACDUTRA service by 
"Order of the President of the United 
States" during the specific times at 
issue in 1983 and 1984 so as to qualify 
him as a "Veteran" for consideration 
for VA compensation benefits for any 
residual disability involving the 
lumbar and cervical segments of his 
spine related to those periods of 
service.

2.	Then readjudicate the claims in light 
of the additional evidence.  If the 
claims are not granted to the 
Appellant's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them 
time to respond to it before returning 
the file to the Board for further 
appellate consideration.

The Appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeal





